UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended April 30, 2008 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-57946 INHIBITON THERAPEUTICS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0448626 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7315 East Peakview Avenue Englewood, Colorado 80111 (Address of principal executive offices) (Zip code) (303) 796-8940 (Registrant's telephone number including area code) (Former name, address and fiscal year) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x
